ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-223, concluding that JOSEPH J. LOWEN-STEIN, formerly of PATERSON, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter);
And the Disciplinary Review Board having further concluded that the term of suspension should be served consecutive to the three-month term of suspension ordered by the Court on October 18, 2012 (D-166-11), effective January 24, 2010, and that prior to reinstatement to practice, respondent should submit proof of his *265fitness to practice, law; and that after reinstatement, respondent should be supervised in his practice for a period of two years;
And good cause appearing;
It is ORDERED that JOSEPH J. LOWENSTEIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 25, 2010; and it is further
ORDERED that prior to his reinstatement to the of practice law, respondent shall submit proof of his fitness to practice as attested to by a mental health professional approved by the Office of Attorney Ethics, and after reinstatement, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.